Citation Nr: 0904803	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  04-24 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for sinus cancer, 
including as due to exposure to Agent Orange in service.

2.  Entitlement to service connection for a right eye 
disorder, claimed as secondary to radiation treatment for 
sinus cancer.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1965 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before a Veterans Law Judge (VLJ) at a 
videoconference hearing in October 2005; a transcript is of 
record.  The Board denied service connection for sinus cancer 
and a right eye disorder in a February 2006 decision.  The 
Veteran subsequently appealed these issues to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
March 2008 decision, the Court vacated the Board's decision 
and remanded the veteran's claim to the Board for 
readjudication. 

Because the Judge who conducted the October 2005 hearing has 
retired, in a December 2008 letter the Board gave the Veteran 
an opportunity to testify at a new hearing before another 
VLJ, as required by law.  See 38 U.S.C.A. § 7107(c) (West 
2002 & Supp. 2008); 38 C.F.R. § 20.707 (2008).  The Veteran 
indicated in a December 2008 statement that he did not wish 
to appear at another hearing, and therefore the Board will 
proceed with the current decision.


FINDINGS OF FACT

1.  During his active service, the Veteran served in the 
Republic of Vietnam during the Vietnam era.

2.  Based upon the preponderance of the competent and 
probative medical evidence of record, sinus cancer is not 
related to active military service or any incident thereof, 
and is not due to or a result of in-service exposure to Agent 
Orange in service.

3.  Based upon the preponderance of the competent and 
probative medical evidence of record, a current right eye 
disorder is not related to active military service or to 
treatment for a service-connected disability, on either a 
causation or aggravation basis.


CONCLUSIONS OF LAW

1.  Sinus cancer, to include as a result of Agent Orange 
exposure, was not incurred in or aggravated by service and 
may not be presumed to have been incurred as a result of such 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.326(a) (2008).

2.  A right eye disorder was not incurred in service, was not 
aggravated in service, and was not proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

In a letter to the Board in December 2008, the veteran's 
attorney indicated that he did not need any notice of the 
respective notice/assistance responsibilities of VA and the 
appellant, and asked that the Board not devote any 
"nonsensical boilerplate to this non-issue."  However, 
because the Board has received innumerable remands from the 
Court based upon perceived deficiencies in correspondence 
concerning notice and assistance, we respectfully note that 
we feel constrained to address those matters herein.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In June 2002 and February 2005, the RO sent the Veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and of VA's duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the June 2002 rating 
decision, April 2004 SOC, and October 2008 SSOC explained the 
basis for the RO's action, and the SOC and SSOC provided him 
with additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
attorney has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim for 
service connection is being denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.

The RO did not afford the Veteran a VA examination for his 
sinus cancer or right eye disorder on the basis that there is 
already sufficient medical evidence to decide the claim, and 
the Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court reviewed the criteria for determining when 
an examination is required by applicable regulation and how 
the Board applies 38 C.F.R. § 3.159(c).  The three salient 
benchmarks are: competent evidence of a current disability or 
recurrent symptoms; establishment of an in-service event, 
injury, or disease; and indication that the current 
disability may be associated with an in-service event.  The 
Board finds that, although the evidence shows that the 
Veteran has had sinus cancer and a right eye disorder, there 
is no indication that they can be associated with an in-
service event.  Therefore, the Board finds that the evidence 
of record does not trigger the necessity of an examination in 
order to decide the claim on the merits.  See 38 C.F.R. § 
3.159(c).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
granted for a disability which is diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Secondary service connection may also be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any 
increase in severity of a non-service-connected disorder that 
is proximately due to or the result of a service-connected 
disability, and not due to the natural progress of the non-
service-connected condition, will be service connected.  
However, VA will not concede that a non-service-connected 
disorder was aggravated by a service-connected disability 
unless the baseline level of severity of the non-service-
connected condition is established by medical evidence 
created before the onset of aggravation or by the earliest 
medical evidence created at any time between the onset of 
aggravation and the receipt of medical evidence establishing 
the current level of severity of the non-service-connected 
disease or injury.  The rating activity will determine the 
baseline and current levels of severity under the Schedule 
for Rating Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disorder, from the current level.  
38 C.F.R. § 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006), now codified at 38 C.F.R. § 3.310(b) 
(2008).  The present case predates the regulatory change.  To 
whatever extent the revised regulation may be more 
restrictive than the previous one, the Board will afford the 
veteran review under both the old and new versions, See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Regardless, based upon 
the facts in this case, neither version is more favorable, 
and the regulatory change does not affect the outcome herein.

The law provides that, if a Veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

The governing law further provides that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).

Under Section 3 of the Agent Orange Act of 1991, Pub. L. No. 
102-4, 105 Stat. 11, the Secretary of Veterans Affairs 
(Secretary) entered into an agreement with the National 
Academy of Sciences (NAS) to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in Vietnam and various diseases 
suspected to be associated with such exposure.  The NAS was 
to determine, to the extent possible, whether there is a 
statistical association between the suspect disease and 
herbicide exposure, taking into account the strength of the 
scientific evidence and the appropriateness of the methods 
used to detect the association; the increased risk of disease 
among individuals exposed to herbicides during the service in 
the Republic of Vietnam during the Vietnam era; and whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.  The NAS was required to submit reports of 
its activities every two years.  

The Veteran has not asserted, and his service treatment 
records (STRs) do not show, any diagnosis or treatment of 
squamous cell carcinoma of the ethmoid sinus in service.  
Private treatment records show that he was first diagnosed in 
May 1997, and therefore the Board concludes that the 
veteran's sinus cancer was not incurred in service on a 
direct basis.

The Veteran contends that his sinus cancer should be service 
connected based on his presumed exposure to Agent Orange.  
His DD Form 214 shows that he served on active duty in the 
U.S. Navy from October 1965 to April 1970, as a Hospital 
Corpsman, and that he received the Vietnam Service Medal with 
Fleet Marine Force Combat Insignia.  His STRs show that, in 
February 1967, he sustained a shrapnel wound injury to the 
shoulder due to the accidental detonation of a hand grenade 
in the vicinity of Da Nang, Republic of Vietnam.  The 
residual scar of his shrapnel wound is the Veteran's only 
service-connected disability.  It is currently rated as 0 
percent disabling, and there is no contention that it is in 
any way related to the disabilities claimed herein.

There is no question that the Veteran is entitled to the 
presumption of exposure to Agent Orange or other herbicides 
in service.  See Haas v. Peake, 525 F.3d 1168, 1197 (Fed. 
Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) 
(No. 08-525), upholding VA's regulation requiring that a 
Veteran must establish "presence at some point on the 
landmass or the inland waters of Vietnam" in order to 
qualify for the Agent Orange exposure presumption.  

The veteran testified at his October 2005 hearing that he is 
a registered nurse (RN), and it was also noted at a March 
2004 psychiatric evaluation that he is an RN.  Therefore, the 
Board concludes that the veteran is qualified, based on his 
education, training, and experience, to offer a medical 
opinion.  38 C.F.R. § 3.159(a)(1).  The veteran has asserted 
his belief that his sinus cancer was caused by exposure to 
Agent Orange in Vietnam, that the sinuses are part of the 
respiratory system, and that therefore he has had a 
respiratory cancer.  In a statement submitted with a letter 
from the veteran's attorney to the Board in December 2008, 
M.H.K., M.P.H., M.D., a physician/family practitioner, wrote 
that since the sinuses are part of the respiratory system it 
is reasonable to conclude that the veteran's cancer was 
caused by his exposure to Agent Orange.  We note that the 
veteran's attorney, in his December 2008 letter, waived 
initial RO review of Dr. K's statement, permitting the Board 
to consider it in the present decision.  Based on these 
opinions, the Board will accept, for the purpose of the 
present decision, that the sinuses are part of the 
respiratory system, subject to the discussion of the 
governing law analyzed below.  

The pertinent statute and regulation provide presumptive 
service connection due to herbicide exposure for a list of 
diseases that expressly includes "Respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea)."  38 
U.S.C.A. § 1116(a)(2)(F); 38 C.F.R. § 3.309(e).  Cancer of 
the sinus is not one of the respiratory cancers listed in the 
statute and/or regulation, and the Secretary, under the 
authority of the Agent Orange Act of 1991 and based on 
studies by the NAS, has determined that there is no positive 
association between exposure to herbicides and any condition 
for which the Secretary has not specifically determined that 
a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. 
Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 
64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 
42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 
(June 12, 2007).

The Board finds that the four respiratory cancers named in 
38 C.F.R. § 3.309(e) are the only respiratory cancers for 
which a presumption of service connection is available due to 
exposure to certain herbicide agents.  Clearly, in setting 
out a list of respiratory cancers, Congress and the Secretary 
intended to include only those specific diseases, consistent 
with canons of legal construction and the ancient Roman 
doctrine "Inclusio unius est exclusio alterius, i.e., the 
inclusion of one is to the exclusion of another.  

The NAS has studied the link between oral, nasal, and 
nasopharyngeal cancer and exposure to Agent Orange, and found 
that the credible evidence against such an association 
outweighs the evidence for a positive association.  See 59 
Fed. Reg. at 345-46; 61 Fed. Reg. at 41,444; 61 Fed. Reg. at 
57,586-589; 64 Fed. Reg. at 59,235; 67 Fed. Reg. at 42,602; 
72 Fed. Reg. at 32,397.  Therefore, since service connection 
is not available on a presumptive basis due to exposure to 
certain herbicide agents for oral, nasal, and/or 
nasopharyngeal cancer, the Board finds that it cannot be 
available on a presumptive basis for sinus cancer, another 
respiratory cancer that is not listed in 38 C.F.R. 
§ 3.309(e).




The general rule is that "an attempt to establish a medical 
nexus to a disease or injury solely by generic information in 
a medical journal or treatise 'is too general and 
inconclusive' . . . ."  Mattern v. West, 12 Vet. App. 222, 
229 (1999) (citing cases).  In the present case, VA has used 
the NAS studies for the purposes of establishing presumptive 
service connection based on exposure to herbicide agents, not 
to decide service connection on a direct basis in specific 
cases.  While the Veteran asserts his medical expertise in 
stating that his sinus cancer is a result of exposure to 
Agent Orange, there is unfortunately no evidence in the 
record to show a direct link between his sinus cancer and his 
active service.  In addition, the Veteran has not 
demonstrated that he has training or expertise specific to 
the health effects of Agent Orange.  See Black v. Brown, 10 
Vet. App. 279, 283-284 (1997) (nurse's opinion regarding the 
etiology of her husband's claimed disability was not 
probative medical evidence because she had no special 
knowledge regarding the disability in issue did not provide 
treatment to him). 

Where the record contains both positive and negative evidence 
including addressing whether the Veteran's claimed condition 
is related to military service, it is the responsibility of 
the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same and, in so doing, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998).  The Board is mindful that it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Thus, the 
relative weight to be accorded the evidence in this case must 
be determined by the quality of the evidence, and not 
necessarily by its quantity or source.

Although Dr. K has stated that it is reasonable to conclude 
that the Veteran's sinus cancer was based on exposure to 
Agent Orange, he based his opinion solely on the premise that 
sinus cancer is a respiratory cancer under the VA regulations 
related to service connection for presumptive exposure to 
herbicides.  As discussed above, the regulation is very 
specific, and the presumption does not apply for sinus 
cancer.  Moreover, Dr. K offered no other basis for his 
opinion that the Veteran's sinus 


cancer was caused by exposure to Agent Orange.  Nor did he 
provide any scientific analysis to rebut the extensive 
research and the detailed reports, cited above, produced by 
the NAS over a period of many years of studying this 
difficult issue. 

Therefore, the Board cannot give probative weight to the 
Veteran's or Dr. K's opinion to the extent they claim a link 
between the Veteran's sinus cancer and Agent Orange.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty); Black v. Brown, 5 Vet. App. 177, 180 
(1995) (a medical opinion is inadequate when unsupported by 
clinical evidence). 

The Veteran is also seeking service connection for a right 
eye disorder secondary to the radiation treatment for sinus 
cancer.  The STRs show that the veteran wore corrective 
eyeglasses and was seen in service to obtain a new 
prescription, but refractive error is not a disability for 
which VA benefits can be paid.  38 C.F.R. § 3.303(c).  The 
Veteran has not asserted that he developed his right eye 
disorder directly from his military service, or that it was 
aggravated therein.  Private treatment records from October 
1997 show that the veteran had surgical treatment due to a 
detached right retina.  In addition, K.D., M.D., Ph.D., wrote 
in January 2002 that the veteran had damage to his right eye 
from radiation treatment.  Since the veteran's sinus cancer 
has been found not to be service-connected and there is not a 
service-connected disability for which the veteran received 
radiation treatment, the veteran's currently diagnosed right 
eye disorder is not proximately due, the result of, or 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310.

Because the evidence preponderates against the claims of 
service connection for sinus cancer and a right eye disorder, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.




ORDER

Service connection for sinus cancer is denied.

Service connection for a right eye disorder is denied.



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


